  Case 1:20-cr-00001-LEK Document 1 Filed 01/15/20 Page 1 of 5   PageID #: 1
                                ORIGINAL

KENJIM.PRICE #10523
United States Attorney
District of Hawaii


KENNETH M. SORENSON
                                                      filed in the
GREGG PARIS YATES #8225
Assistant United States Attorneys
Room 6-100,PJKK Federal Building
                                                      JAN } 5 2020
300 Ala Moana Boulevard
Honolulu, Hawaii 96850                          at.4Lo'c!ock and 4^f/y
                                                     SUE BEiTIArcTERK:
Telephone: (808)541-2850
E-Mail:    Ken.Sorenson@usdoj.gov
           Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,               CR.NO. 1X)'0000\

              Plaintiff,                INFORMATION


     vs.                                [18U.S.C. §371]

ANABEL CABEBE,

             Defendant.



                                 INFORMATION


The United States Attorney charges:
  Case 1:20-cr-00001-LEK Document 1 Filed 01/15/20 Page 2 of 5          PageID #: 2




                                    Conspiracy
                                 (18U.S.C. §371)

      From a precise date unknown, but by at least May 16,2013, and continuing

to in or about December,2015, both dates being approximate and inclusive, within

the District ofHawaii and elsewhere, ANABEL CABEBE,the defendant, Anthony

Williams, not charged herein, and others known and unknown, did knowingly

combine, conspire, confederate, and agree with one another, to commit offenses

against the United States, that is, to knowingly transmit and cause to be

transmitted, in interstate conunerce, by means of wire communications, certain

signs, signals, and sounds for the purpose of executing a scheme and artifice to

defi-aud others, in violation of Title 18, United States Code, Section 1343.

                       Manner and Means ofthe Conspiracy

      As part ofthe conspiracy:

             1.    Between the dates of May 16, 2013 and December 2015, in the

District of Hawaii and elsewhere, Anthony Williams, and the defendant, ANABEL

CABEBE,operated a scheme to defraud and obtain money fi^om others by means

offalse and fraudulent representations offact using interstate wire

communications.


             2.    In effecting the scheme to defraud and to provide him with the

appearance of legitimacy, Anthony Williams formed the entities "Mortgage
                                          2
     Case 1:20-cr-00001-LEK Document 1 Filed 01/15/20 Page 3 of 5      PageID #: 3




Enterprise Investments"(MET), and the "Common Law Office of America"

(CLOA). Through MEI, Anthony Williams, offered mortgage debt relief in

Hawaii despite not having the required license to service mortgages. Through

CLOA,Anthony Williams offered legal services including representation in

mortgage related litigation, wills, trusts, power of attorney and document drafting

and review despite not being licensed to practice law.

              3.     In operating his scheme to defraud, Anthony Williams

represented himselfto be an attorney, a "Private Attorney General," and a

mortgage servicer. Anthony Williams marketed a debt relief program whereby

homeowners with mortgages could simply pay him an upfront fee, and then pay

him one-half oftheir regular mortgage payment,for one-halfthe term. In return,

Anthony Williams falsely promised them he could and would eradicate their

existing mortgage. Anthony Williams falsely claimed that by filing Uniform

Commercial Code financing statements and bogus mortgage documents with the

Hawaii Bureau of Conveyances, and notifying lenders that they no longer had a

lien or mortgage on a subject property, and that homeowners' existing mortgages

no longer existed.

//


//
     Case 1:20-cr-00001-LEK Document 1 Filed 01/15/20 Page 4 of 5      PageID #: 4




                                      Overt Acts


        In furtherance ofthe conspiracy, and to accomplish its objectives, Anthony

Williams and CABEBE engaged in overt acts within the District of Hawaii and

elsewhere, including the following:

              1.    Beginning in May of2013 and continuing through 2015,

CABEBE participated in the scheme to defraud others by introducing victims to

Anthony Williams, and collecting a fee from them and notarizing bogus mortgage

documents that were recorded with the Hawaii Bureau of Conveyances.

              2,    As part ofthe scheme to defraud others, on or about June 20,

2013, CABEBE notarized a document purporting to be a "Homeowner Service

Guarantee Agreement," which was signed by Anthony Williams and victims R.L.

and M.L.


              3.    As part ofthe scheme to defraud others, on or about September

22, 2013, co-conspirator M.J.C. in Honolulu sent a Moneygram wire to B.W.

              4,    As part ofthe scheme to defraud others, on or about May 28,

2015, Anthony Williams sent an e-mail to victims R.L. and M.L., which instructed

them to remove their attorney in advance of a foreclosure proceeding in relation to

their home.


//
  Case 1:20-cr-00001-LEK Document 1 Filed 01/15/20 Page 5 of 5         PageID #: 5




              5.     On or about May 8, 2015, CABEBE notarized a document

purporting to be a Note, which required victims A.S. and E.S. to pay MET

$400,000.

              6.     On or about June 25, 2015, CABEBE notarized a document

purporting to be a Mortgage document, describing the Servicer/Mortgagee as MEI

and describing the Secured Party Creditor as the victim L.T.

      All in violation of Title 18, United States Code, Section 371.

      DATED: January 15 ,2020, Honolulu, Hawaii.




KENJl M.PRICE
United States Attorney
District of Hawaii




KENNETH M. SORENSON
GREGG PARIS YATES
Assistant United States Attorney




United States v. Anabel Cabebe
Information
Cr. No.
